Citation Nr: 1424485	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  09-41 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability, to include thoracolumbar scoliosis, degenerative disc disease, and stenosis at L3 through S1.


REPRESENTATION

Appellant represented by:	James Fausone, Esq.


ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from June 1974 to May 1976.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, the Board reopened and remanded this case for further development.

In a January 2013 decision, the Board denied the Veteran's claim of CLAIM and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR).  In an October 2013 Order, the Court granted the motion, vacated the January 2013 Board decision, and remanded the case to the Board for further appellate review.

This matter is remanded to the Agency of Original Jurisdiction (AOJ).  


REMAND

In the JMR referenced above (and endorsed by the Court) the parties took issue with, among other things, the fact that the medical opinion rendered by a VA examiner in April 2011 (along with an attached addendum) was based on an inaccurate factual premise.  They pointed out that the examiner incorrectly noted that between 1976 and the mind-1990s, there was no evidence that the Veteran's back was acting up; but, he failed to take into account the Veteran's October 1991 testimony to the effect that during the 15 years since he left service he worked no longer than about six months at a time because of a back condition, and that in November 1980 he was seen at the University Hospital of Jacksonville with complaints of, among other things, back pain.  

The parties also found that the Board appeared to have inappropriately discounted the probative value of a December 2009 private opinion.


Accordingly, the Board finds that a remand is necessary at this time in order to obtain an addendum opinion from this examiner, based on the correct factual premise. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179   (2005) (a VA examination must be based on an accurate factual premise).

This matter is remanded to the AOJ for the following action:

1.The Veteran's claims folder should be referred to the examiner who saw the Veteran in April 2011.  A copy of this remand and the JMR should be reviewed by the examiner prior to rendering an opinion.  The examiner should opine as to whether it is at least as likely as not that the Veteran has a low back disability that manifested during, or as a result of, active military service.  The examiner should also provide an opinion as to whether the Veteran's preexisting low back disability (i.e., scoliosis) was permanently aggravated as a result of active military service.  A complete rationale, based on the correct factual premise, discussed in part above, must be provided for the opinion offered and the Veteran's lay statements should be taken into consideration when offering any opinion.   If the examiner is not available, the claims file should be reviewed by another appropriate specialist.  

2.  The AOJ should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).
4

	4


